Citation Nr: 0216513	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions dated in December 1999 and March 2001 
by the RO in Columbia, South Carolina which denied service 
connection for atrial fibrillation.  A personal hearing was 
held before an RO hearing officer in May 2002. 

The Board notes that the claim was initially denied in a 
December 1999 decision, and the veteran was notified of this 
decision in early January 2000.  The veteran did not appeal 
this decision within one year of notification.  See 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2002).  However by a letter to the veteran 
dated in late January 2001, the RO informed him that an 
examination was being scheduled "...in connection with his 
pending claim for disability benefits."  Hence, as the 
veteran was advised by VA that his initial claim was still 
pending, the Board concludes that the issue on appeal remains 
entitlement to service connection.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current chronic atrial fibrillation is a 
residual of in-service scarlet fever.


CONCLUSION OF LAW

Chronic atrial fibrillation was incurred in active service.  
38 U.S.C.A § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the initial 
rating decision, the March 2001 rating decision, in the 
October 2001 statement of the case, the July 2002 
supplemental statement of the case and VA letters to the 
veteran dated in November 1999 and December 2001 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decisions, statement of the case and 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Factual Background

The veteran served on active duty from October 1943 to May 
1946.  A review of his service medical records shows that on 
entrance medical examination, the veteran's heart was listed 
as normal.  In February 1944, he was treated for scarlet 
fever. Two weeks later, he was discharged to duty, and it was 
noted that he was recovered and had no complications.  On 
medical examination performed for separation purposes in May 
1946, the heart and cardiovascular system were listed as 
normal.  It was noted that his pulse was full and regular.  A 
May 1946 chest X-ray study was negative.  Service medical 
records are negative for a chronic heart disorder.

Post-service medical records are negative for atrial 
fibrillation until 1986.

In November 1999, the veteran submitted a claim for service 
connection for atrial fibrillation, which he asserted was a 
residual of his in-service scarlet fever.  He said he had 
general malaise in the 1960s, and asserted that this was the 
first symptom of his heart problem.  He was treated by Dr. 
Fridy for his general physical condition since 1996, and by 
Dr. Saunders for heart problems since October 1999.  He 
enclosed private medical records dated from 1997 to 1999 
reflecting treatment for chronic atrial fibrillation, 
hypertension, and hyperlipidemia.  A report of an 
electrocardiogram performed in July 1997 reflects that the 
veteran had an old anteroseptal infarction.  An October 1999 
treatment note by S. P. Saunders, MD, indicates that the 
veteran reportedly had atrial fibrillation for 15 to 17 
years.  The veteran complained of chest pains.  The 
diagnostic impressions were chest pain, vertigo, atrial 
fibrillation, and hypercholesterolemia.

At a February 2001 VA examination, the veteran reported that 
he had scarlet fever during service.  He was discharged 
shortly after developing this illness, and later developed 
atrial fibrillation.  He reported a history of coronary 
artery disease, and said he had undergone two percutaneous 
transluminal coronary angioplasties.  He had chronic atrial 
fibrillation for more than 20 years, and had been 
cardioverted several times without success.  The diagnoses 
were chronic atrial fibrillation and coronary artery disease 
status post percutaneous transluminal coronary angioplasty 
and stent.  The cardiologist stated, "The patient did have 
scarlet fever and this can affect the structure of the heart 
and may be the etiology of his atrial fibrillation."  A 
notation was to the effect that the claims folder had been 
reviewed.

By a statement dated in June 2001, the veteran asserted that 
his recent VA examination was inadequate.

By a notarized statement dated in July 2001, the veteran's 
sister said that the veteran was not feeling well when he 
returned home after military service.  She stated that her 
mother took the veteran's pulse at that time and it was 
irregular, with skipped beats.  She said that she and her 
other siblings also took the veteran's pulse and also noted 
the skipped beats.  She said that the veteran did not go to 
the hospital because he could not afford to do so.

At an August 2001 VA examination, the veteran reported that 
he did not feel well for the first week after separation from 
service.  He said he had dysrhythmia since 1946.  He related 
that his heart was skipping beats but he did not have enough 
money to go to the doctor, so he lived with his condition for 
quite a while.  He said his heart worsened in 1985, and began 
beating more irregularly.  He had pressure in his chest and 
shortness of breath.  He reported that cardioversion was 
attempted on two occasions.  The diagnoses were 
supraventricular tachycardia, coronary artery disease, and 
hypercholesterolemia.

At a September 2001 VA examination performed by the same 
examiner who performed the August 2001 examination, the 
veteran reported that he had arrhythmia for many years, since 
1946.  He gave a similar history as reported in previous 
examinations.  The examiner noted that additional testing had 
been performed, including an echocardiogram, a stress test, 
and an electrocardiogram which showed atrial fibrillation, a 
conduction defect, and ST changes in V6.  The diagnosis was 
atrial fibrillation.  The examiner stated that with respect 
to the question of whether scarlet fever could be a cause of 
atrial fibrillation, he deferred to the books.  He opined, 
"The scarlet fever is not associated with atrial 
fibrillation.  There must be some other problem or conduction 
defect problem in the patient's heart.  So, in my opinion, 
the patient's scarlet fever is not a cause of atrial 
fibrillation."

By a statement dated in October 2001, the veteran asserted 
that he did not have an irregular heartbeat prior to service, 
but did have one after service.  He asserted that the medical 
opinion of the first VA examiner was more credible than that 
of the second.  The veteran enclosed a history of his 
illness, in which he reiterated many of his assertions.  The 
veteran again reiterated his assertions in an April 2002 
letter.

By a letter dated in January 2002, a private cardiologist, 
Dr. Cebe, stated that the veteran had chronic atrial 
fibrillation.  He added, "The history of this dates back to 
[the veteran's] service in the United States Marine Corps.  
[The veteran] suffered scarlet fever while in the service and 
began having tachypalpitations and symptoms at that time.  
Over the years his symptoms progressed to his current status 
of chronic atrial fibrillation.  I would state more likely 
than not that [the veteran's] 'scarlet fever' involved some 
component of carditis which led to the beginning of his 
atrial arrhythmia difficulties."

At a May 2002 RO hearing, the veteran reiterated many of his 
assertions.  He stated that he first noticed a skipped 
heartbeat in 1946, during the first week after separation 
from service.  He said he did not go to a doctor at that 
time.  He said he was first diagnosed with a skipped 
heartbeat by Dr. Edwards in about 1958 or 1959.  He said he 
was first diagnosed with atrial fibrillation in the 1980s.

At the hearing, the veteran submitted annotated private 
medical records from St. Francis Hospital dated in April 
1986.  (At the hearing, the veteran stated that he made the 
annotations on these records.)  Such records reflect that the 
veteran presented with a 7-month history of atrial 
fibrillation of sudden onset.  During his hospital admission, 
the veteran underwent two attempts at cardioversion which 
were unsuccessful.  The discharge diagnoses were atrial 
fibrillation and attempted cardioversion.  At the RO hearing, 
the veteran also submitted an internet article on scarlet 
fever, and a written statement.  In this statement, he 
reiterated his prior assertions, and added the contention 
that he might have had rheumatic fever, rather than scarlet 
fever, during service.  He said that his family doctor, Dr. 
Edwards, noted his skipped heartbeats in 1957, and a nurse 
noted them on a subsequent date while he was at work at the 
headquarters of Mack Trucks.  He said he was first diagnosed 
with atrial fibrillation at St. Francis Hospital, at some 
time after he had back pain in 1985.  He stated that medical 
records from Dr. Edwards were unavailable, and that he was 
attempting to obtain medical records from Mack Trucks.  The 
veteran has not submitted any records from Mack Trucks.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service incurrence will be presumed for certain 
chronic diseases, including cardiovascular-renal disease, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The veteran claims service connection for atrial fibrillation 
which he asserts was incurred as a result of scarlet fever 
during military service.  His service medical records are 
negative for a diagnosis of chronic atrial fibrillation, but 
do reflect treatment for scarlet fever.  On separation 
medical examination in May 1946, the veteran's heart and 
cardiovascular system were listed as normal, and his pulse 
was full and regular.
 
Post-service medical records are negative for atrial 
fibrillation until 1985, approximately 40 years after 
separation from service.  The veteran and his sister have 
stated that his pulse was irregular, with skipped beats, 
within one week after separation from service.  The veteran 
has testified that his heart has been skipping beats ever 
since that time, and that this condition was noted by Dr. 
Edwards in the late 1950s, although there are no available 
medical records of this treatment.

Private medical records dated in April 1986 reflect the first 
diagnosis of atrial fibrillation; such records show that the 
veteran reported that he had a 7-month history of atrial 
fibrillation, and a 20 to 30-year history of ectopic 
palpitations.  The veteran has since stated that at that time 
he did not know the meaning of the term "atrial 
fibrillation", and that he actually had the condition for a 
longer period.  Subsequent VA and private medical records 
reflect that the veteran currently has chronic atrial 
fibrillation.  In February 2001, a VA cardiologist stated, 
"The patient did have scarlet fever and this can affect the 
structure of the heart and may be the etiology of his atrial 
fibrillation."  In September 2001, a VA examiner diagnosed 
atrial fibrillation, and said, "The scarlet fever is not 
associated with atrial fibrillation.  There must be some 
other problem or conduction defect problem in the patient's 
heart.  So, in my opinion, the patient's scarlet fever is not 
a cause of atrial fibrillation."  

The veteran has asserted that he incurred atrial fibrillation 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In January 2002, a private cardiologist, Dr. Cebe, opined 
that it was "...more likely than not that [the veteran's] 
'scarlet fever' involved some component of carditis which led 
to the beginning of his atrial arrhythmia difficulties."  In 
this regard, the Board notes that a mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  It appears that Dr. Cebe's 
opinion is based in part on the veteran's reported history of 
palpitations since service.  

As noted above, there is no medical evidence of atrial 
fibrillation, or an irregular heartbeat, for approximately 40 
years after service, and this lack of evidence weighs against 
the claim, as does the opinion of the September 2001 VA 
examiner.  However, the veteran and his sister have 
collectively stated that he has had an irregular heartbeat 
since shortly after service, and the medical opinions of Dr. 
Cebe and the February 2001 VA cardiologist suggest that the 
current chronic atrial fibrillation is linked to scarlet 
fever in service.

The evidence does not demonstrate with a certainty that the 
veteran's atrial fibrillation is due to his in-service 
scarlet fever.  However, the evidence appears approximately 
balanced on the question of whether the current chronic 
atrial fibrillation is due to scarlet fever in service.  In 
such circumstances, the issue is to be resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b) (West Supp. 2002).  The 
Board finds that chronic atrial fibrillation was incurred in 
service and service connection for this condition is 
warranted.

ORDER

Service connection for chronic atrial fibrillation is 
granted.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

